Motion by appellant for a stay of judgment, pending appeal therefrom, granted on condition: (1) that, within 20 days after entry of the order hereon, appellant shall file with the County Clerk, an undertaking for $1,500 with corporate surety, to pay any damage or loss suffered by respondent by reason of this stay and to pay the costs of the appeal, in the event that the judgment should be affirmed or the appeal dismissed; and (2) that appellant perfect the appeal and be ready to argue or submit it at the October Term, beginning October 1, 1962; appeal ordered on the calendar for said term. Beldoek, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.